Per Curiam,
It appears that, by agreement of counsel, at the hearing of application for preliminary injunction, all the testimony taken by the commissioner, referred to in the fifth paragraph of defendant’s answer, was used and considered in lieu of injunction affidavits. In view of the facts thus presented to the court, we agree with the learned president of the common pleas, in his conclusion, that this is not a proper case for a preliminary injunction.
*314Adhering to our general rule, in appeals of this kind, we forbear expressing any opinion, except on the single question properly presented by the record, viz.: whether the learned judge erred in refusing to grant the injunction. Being of opinion that he did not, the decree is affirmed and appeal dismissed, with costs to be paid by the appellants.